              Case 2:18-cr-00258-RSM Document 29 Filed 07/27/19 Page 1 of 10




 1                                                              The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT FOR THE
 9                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10
11
       UNITED STATES OF AMERICA,                              NO. CR18-258RSM
12
                              Plaintiff,
13
                                                              DEFENDANT EDWARD KOGAN’S
14
                                                              SENTENCING MEMORANDUM
15                       v.
       EDWARD KOGAN,
16                                                            Sentencing Hearing: August 2, 2019,
                              Defendant.                      9:00 A.M.
17
18
19          COMES NOW the Defendant, EDWARD KOGAN, by and through his undersigned

20 counsel and respectfully submits this Sentencing Memorandum in support of his request
21
     for a sentence below the guideline range that is “sufficient, but not greater than necessary,
22
23 to comply with the purposes set forth” in 18 U.S.C. § 3553(a).
24                                         I. INTRODUCTION
25
            Edward Kogan is before this Court for sentencing having pleaded guilty on
26
27 December 4, 2018, to one count of Conspiracy to Commit Computer Hacking in violation
28 of 18 U.S.C. § 371.
       Defendant Edward Kogan’s Sentencing Memorandum / - 1                       SELTZER MAYBERG, LLC
                                                                                    10750 NW 6TH COURT
       U.S. v. Kogan, CR18-258RSM                                                      MIAMI, FL 33168
                                                                                       (305) 444-1565
              Case 2:18-cr-00258-RSM Document 29 Filed 07/27/19 Page 2 of 10




 1          Sentencing is scheduled for August 2, 2019, at 9:00 a.m. before The Honorable
 2
     Ricardo S. Martinez, Chief United States District Judge. The Government is represented
 3
     by Steven Masada, Assistant United States Attorney. Mr. Kogan is represented by David
 4
 5 S. Seltzer and Robert Flennaugh II. The probation officer is Andrea G. Porter.
 6
                                             II. MR. KOGAN
 7
 8          Mr. Kogan is a 30-year-old, first-time, non-violent offender. He is a hard-working

 9 individual with a passion for computers; he is reserved in nature and keeps to himself. As
10
     a teenager Mr. Kogan became interested in computer programming, and subsequently
11
12 discovered the technology’s ability to allow for self-expression and facilitate
13 communication. His passion for computers led Mr. Kogan to search for others who shared
14
     this same passion, which led him to communicate and trust the co-conspirators in this case.
15
16 Believing that he was viewing information in the public domain, Mr. Kogan used an
17 application developed by a co-conspirator to run queries to view products being developed
18
     by Microsoft. He is an individual who understands the notion of what taking responsibility
19
     for one’s actions, and he has done everything one could to conserve the government’s
20
21 resources.
22
                                     III. SENTENCING FACTORS
23
            As the Court is well aware, district courts are free from the mandatory nature of the
24
25 Federal Sentencing Guidelines. United States v. Booker, 543 U.S. 220 (2005). A District
26
     Court is required to impose a reasonable sentence based upon factors set forth in 18 U.S.C.
27
28 §3553(a).
       Defendant Edward Kogan’s Sentencing Memorandum / - 2                     SELTZER MAYBERG, LLC
                                                                                  10750 NW 6TH COURT
       U.S. v. Kogan, CR18-258RSM                                                    MIAMI, FL 33168
                                                                                     (305) 444-1565
              Case 2:18-cr-00258-RSM Document 29 Filed 07/27/19 Page 3 of 10




 1          A District Court should begin all sentencing proceedings by correctly
            calculating the applicable Guidelines range…[t]he Guidelines are not the
 2
            only consideration, however. Accordingly, after giving both parties an
 3          opportunity to argue for whatever sentence they deem appropriate, the
            district judge should then consider all of the 3553(a) factors to determine
 4
            whether they support the sentence requested by a party. In so doing, he may
 5          not presume that the Guidelines range is reasonable. He must make an
            individualized assessment based on the facts presented.
 6
 7 Gall v. United States, 552 U.S. 38, 49 (2007).
 8
            Accordingly, the Guidelines are one, and only one, of the factors to be considered
 9
10 by the District Court which must, after considering all the sentencing factors, “tailor the
11 sentence in light of other statutory concerns.” Peugh v. United States, 569 U.S. 530, 537
12
     (2013). Title 18 U.S.C. §3553 (a) sets forth a list of at least ten (10) separate sentencing
13
14 factors which this Court is required to consider in fashioning a sentence which is
15 “sufficient, but not greater than necessary, to comply with the purposes” set forth in the
16
     Act. This Court must fashion a sentence which:
17
                    (A)     reflects the seriousness of the offense, promotes respect
18
                            for the law, and provides just punishment for the offense;
19
                    (B)     provides adequate deterrence to criminal conduct;
20
21                  (C)     protects the public from future crimes of the defendant;
                            and
22
23                  (D)     provides the defendant with needed educational or
                            vocational training, medical care, or other correctional
24
                            treatment in the most effective manner.
25
26 18 U.S.C. § 3553(a) (2) (A)-(D).
27
28
       Defendant Edward Kogan’s Sentencing Memorandum / - 3                        SELTZER MAYBERG, LLC
                                                                                     10750 NW 6TH COURT
       U.S. v. Kogan, CR18-258RSM                                                       MIAMI, FL 33168
                                                                                        (305) 444-1565
              Case 2:18-cr-00258-RSM Document 29 Filed 07/27/19 Page 4 of 10




 1          “The Guidelines are not only not mandatory on sentencing courts; they are also not
 2
     to be presumed reasonable.” Nelson v United States, 555 US 350, 352 (2009). The Supreme
 3
     Court has made it clear that a District Court’s exclusive reliance on a Sentencing
 4
 5 Guidelines calculation is erroneous. While the Sentencing Guidelines offer a good starting
 6
     point, the ultimate sentence must be based on the statutory criteria in Section 3553(a), and
 7
 8 the district court must explain what weight is being given to the statutory criteria at the
 9 time it imposes a sentence. See Gall, 552 U.S. 38, 49 (2007).
10
            A. Cooperation with the United States Government
11
            “[A] sentencing court has the power to consider a defendant's cooperation under 18
12
13 U.S.C.S. § 3553(a), irrespective of whether the Government files a § 5K1.1 motion…a
14
     sentencing court's failure to recognize its discretion to consider a defendant's cooperation
15
16 under § 3553(a)(1) is a significant procedural error.” United States v. Robinson, 741 F.3d
17 588, 599 (5th Cir. 2014); See also United States v. Zolp, 479 F.3d 715, 722 (9th Cir. 2007);
18
     United States v. Landrón-Class, 696 F.3d 62 (1st Cir. 2012); United States v. Massey, 663
19
     F.3d 852 (6th Cir. 2011); United States v. Leiskunas, 656 F.3d 732 (7th Cir. 2011); United
20
21 States v. Doe, 398 F.3d 1254 (10th Cir. 2005).
22
            “Section 3553(a)(1) contains broad language instructing the court to consider ‘the
23
24 nature and circumstances of the offense and the history and characteristics of the
25 defendant,’ language that encompasses assistance provided by a defendant. A defendant's
26
     assistance to the government is also relevant to the factors delineated in § 3553(a)(2),
27
28 particularly the need for the sentence to promote respect for the law and to provide just
       Defendant Edward Kogan’s Sentencing Memorandum / - 4                     SELTZER MAYBERG, LLC
                                                                                  10750 NW 6TH COURT
       U.S. v. Kogan, CR18-258RSM                                                    MIAMI, FL 33168
                                                                                     (305) 444-1565
              Case 2:18-cr-00258-RSM Document 29 Filed 07/27/19 Page 5 of 10




 1 punishment, to afford adequate deterrence, and to protect the public.” Doe, 398 F.3d at
 2
     1260 (internal citations omitted).
 3
            Mr. Kogan has taken steps to minimize the impact of his offense and minimize the
 4
 5 use of the Government’s resources. He has continued to assist the Government in their
 6
     investigation of the other co-conspirators and has been ready, willing, and able to testify at
 7
 8 trial in the United States and/or abroad if needed. Mr. Kogan’s cooperation speaks volumes
 9 as to his respect for the law and need for deterrence.
10
            B. Just Punishment / Respect for the Law / Disparate Sentencing
11
            Mr. Kogan is ashamed to be in this courtroom. He is ashamed that his naivety
12
13 clouded his judgment. As a professional working in the programming industry, Mr. Kogan
14
     is aware of the seriousness of his actions. He has learned an invaluable lesson; this has been
15
16 a monumental reality check.
17          C. Need for Deterrence
18
            The sentence must serve a deterrent function, but a guidelines range would not do
19
     so under the current facts and circumstances of this matter. Research has consistently
20
21 shown that “increases in severity of punishments do not yield significant (if any) marginal
22
     deterrent effects.” See Michael Tonry, Purposes and Functions of Sentencing, 34 Crime &
23
24 Just. 1, 28 (2006). “Three National Academy of Science panels. . . reached that conclusion,
25 as has every major survey of the evidence.” Id; see also Zvi D. Gabbay, Exploring the
26
     Limits of the Restorative Justice Paradigm: Restorative Justice and White-Collar Crime, 8
27
28 Cardozo J. Conflict Resol. 421, 447-48 (2007) (“[C]ertainty of punishment is empirically
       Defendant Edward Kogan’s Sentencing Memorandum / - 5                      SELTZER MAYBERG, LLC
                                                                                   10750 NW 6TH COURT
       U.S. v. Kogan, CR18-258RSM                                                     MIAMI, FL 33168
                                                                                      (305) 444-1565
              Case 2:18-cr-00258-RSM Document 29 Filed 07/27/19 Page 6 of 10




 1 known to be a far better deterrent than its severity.”) (hereinafter “Restorative Justice and
 2
     White-Collar Crime”).
 3
            “One of the greatest curbs on crimes is not the cruelty of punishments, but
 4
            their infallibility…The certainty of a punishment, even if it be moderate, will
 5          always make a stronger impression than the fear of another which is more
            terrible but combined with the hope of impunity; even the least evils, when
 6
            they are certain, always terrify men's minds.”
 7
 8 Centennial Symposium: A Century Of Criminal Justice: I. Crimes And Punishment: Show
 9 Much Do We Really Know About Criminal Deterrence?, 100 J. Crim. L. & Criminology
10
     765, 769 (2010).
11
            Mr. Kogan is distraught over the situation he is in, and deeply remorseful. The daily
12
13 effect of knowing that he has done something that will shame his family is a punishment
14
     deeper and more painful than any he has ever experienced. While this alone is enough to
15
16 significantly deter Mr. Kogan from any future criminal conduct, it is also worth noting that
17 despite having the technical abilities to commit similar acts Mr. Kogan has no prior
18
     criminal history. To be sure, Mr. Kogan is aware that this is a serious offense and he does
19
     not take this lightly.
20
21                   IV. OTHER FACTORS / DOWNWARD DEPARTURE
22
            A. Sincere Remorse and Acceptance of Responsibility
23
            Not only did Mr. Kogan accept responsibility for his actions immediately,
24
25 qualifying him for a three-level reduction in the offense level, he also expressed
26
     exceptional remorse and limited government and court resources. Mr. Kogan has
27
28 voluntarily assisted authorities in the investigation or prosecution of his own misconduct
       Defendant Edward Kogan’s Sentencing Memorandum / - 6                      SELTZER MAYBERG, LLC
                                                                                   10750 NW 6TH COURT
       U.S. v. Kogan, CR18-258RSM                                                     MIAMI, FL 33168
                                                                                      (305) 444-1565
              Case 2:18-cr-00258-RSM Document 29 Filed 07/27/19 Page 7 of 10




 1 by timely notifying authorities of his intention to enter a plea of guilty, thereby permitting
 2
     the Government to avoid preparing for trial and permitting the Government and the Court
 3
     to allocate their resources efficiently.
 4
 5          In addition, Courts have authorized downward departures for exceptional “remorse”
 6
     and acceptance of responsibility, and such a departure would be consistent with these facts.
 7
 8 United States v. Fagan, 162 F.3d 1280, 1284-1285 (10th Cir. 1998); United States v. Evans,
 9 49 F.3d 109 (3d Cir. 1995); United States v. Carter, 122 F.3d 469, 475-76 (7th Cir. 1997);
10
     United States v. Jaroszenko, 92 F.3d 486, 490-91 (7th Cir. 1996). In Koon v. United States,
11
12 518 U.S. 81 (1996), the Supreme Court explained that a sentencing court considering
13 whether to depart from the applicable guidelines range “must determine whether the
14
     ground on which it is contemplating a departure is forbidden, encouraged, or discouraged
15
16 by the Guidelines.” United States v. Parish, 308 F.3d 1025, 1029 (9th Cir. 2002). “If a
17 factor is discouraged, or encouraged but already taken into account, the district court may
18
     depart only if the factor is present to an exceptional degree or in some other way makes the
19
     case different from the ordinary case where the factor is present.” Id.; Fagan, 162 F.3d at
20
21 1284; United States v. Carter, 122 F.3d 469, 475-76 (7th Cir. 1997) (finding no error in
22
     district court's ruling that, although defendant's remorse had been recognized when his
23
24 sentence was reduced for acceptance of responsibility, it could have departed further if it
25 had found his remorse to be exceptional).
26
            Mr. Kogan has accepted responsibility for his actions and his remorse is exceptional.
27
28 Because of Mr. Kogan’s stoic and reserved nature, the intense shame and sorrow that he
       Defendant Edward Kogan’s Sentencing Memorandum / - 7                     SELTZER MAYBERG, LLC
                                                                                  10750 NW 6TH COURT
       U.S. v. Kogan, CR18-258RSM                                                    MIAMI, FL 33168
                                                                                     (305) 444-1565
              Case 2:18-cr-00258-RSM Document 29 Filed 07/27/19 Page 8 of 10




 1 lives with each and every day is not always visible and able to be fully appreciated from
 2
     the outside looking in. However, Mr. Kogan has, and will again, express to this Court that
 3
     he is ashamed that his naivety led him to communicate with and trust the wrong group of
 4
 5 people.
 6
            B. Aberrant Behavior
 7
            Mr. Kogan is entitled to a departure under § 5K2.20. Application Note 3 provides
 8
 9 circumstances that the Court may consider in making this determination:
10          In determining whether the court should depart under this policy statement,
            the court may consider the defendant’s (A) mental and emotional conditions;
11
            (B) employment record; (C) record of prior good works; (D) motivation for
12          committing the offense; and (E) efforts to mitigate the effects of the offense.
13
     U.S.S.G. § 5K2.20. This list is not exhaustive. See United States v. Booe, 252 F. Supp. 2d
14
15 584 (E.D. Tenn. 2003). "A defendant's conduct is aberrant behavior if that conduct
16 constitutes a single criminal occurrence or single criminal transaction that (A) was
17
     committed without significant planning; (B) was of limited duration; and (C) represents a
18
19 marked deviation by the defendant from an otherwise law-abiding life." United States v.
20 Guerrero, 333 F.3d 1078, 1081 (9th Cir. 2003) (quoting U.S.S.G. § 5K2.20(b)). The
21
     Defendant meets the criteria set forth in § 5K2.20 and a downward departure under §
22
23 5K2.20 is warranted in this “exceptional” case.
24          Mr. Kogan is a first-time offender who committed a thoughtless act based on the
25
     misguided trust of others. He did not “significantly plan” the unlawful activity and it was
26
     not an elaborate scheme on his part. What Mr. Kogan did was click on an application,
27
28 which was created by a co-conspirator, that ran a code to run queries. His motivation for
       Defendant Edward Kogan’s Sentencing Memorandum / - 8                      SELTZER MAYBERG, LLC
                                                                                   10750 NW 6TH COURT
       U.S. v. Kogan, CR18-258RSM                                                     MIAMI, FL 33168
                                                                                      (305) 444-1565
              Case 2:18-cr-00258-RSM Document 29 Filed 07/27/19 Page 9 of 10




 1 his actions was purely out of curiosity; there was no malicious intent to steal or infringe on
 2
     property. This conduct is a marked deviation from his otherwise pristine life; Mr. Kogan
 3
     has the technical abilities to commit similar acts but has not because he does not, and has
 4
 5 never had, the desire to commit any crimes. Mr. Kogan has enjoyed a successful career in
 6
     programming, and once he became aware of the true scope of his actions, he took steps to
 7
 8 mitigate the effects of his offense by working and cooperating with the Government. The
 9 Defendant is a category I criminal history.
10
                                            V. CONCLUSION
11
            In light of the foregoing facts and circumstances it is respectfully requested that this
12
13 Court consider a departure and/or variance from the guidelines, a sentence that is sufficient
14
     but not greater than necessary to achieve justice. Counsel and Mr. Kogan respectfully
15
16 request that this honorable Court adopt the sentencing recommendation by the United
17 States Probation Office of three years’ probation for the reasons outlined in this
18
     memorandum, the USPO’s sentencing recommendation, and those additional arguments to
19
     be proffered before this Court prior to imposition of sentence.
20
21                                   CERTIFICATE OF SERVICE
22
            I hereby certify that on July 27, 2019, I electronically filed the foregoing with the
23
24   Clerk of the Court using CM/ECF.
25
                                                    Respectfully submitted,
26
                                                    By: /s/ David Seltzer
27
                                                         DAVID SELTZER
28                                                       Attorney for the Defendant
       Defendant Edward Kogan’s Sentencing Memorandum / - 9                           SELTZER MAYBERG, LLC
                                                                                        10750 NW 6TH COURT
       U.S. v. Kogan, CR18-258RSM                                                          MIAMI, FL 33168
                                                                                           (305) 444-1565
           Case 2:18-cr-00258-RSM Document 29 Filed 07/27/19 Page 10 of 10




 1                                                      Florida Bar #782041
                                                        10750 NW 6th Court
 2
                                                        Miami, Florida 33168
 3                                                      Tel: 305.444.1565
                                                        Fax: 305.444.1665
 4
 5
                                                       (s) Robert Flennaugh II     ________
 6                                                     Robert Flennaugh II, WSBA # 26764
                                                       Attorney for Defendant Kogan
 7
                                                       Law Office of Robert Flennaugh II, PLLC
 8                                                     810 3rd Avenue, Suite 500
                                                       Seattle, WA 98104
 9
                                                       Phone: 206-447-7422
10                                                     Fax: 206-447-7534
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Defendant Edward Kogan’s Sentencing Memorandum / - 10                     SELTZER MAYBERG, LLC
                                                                                 10750 NW 6TH COURT
     U.S. v. Kogan, CR18-258RSM                                                     MIAMI, FL 33168
                                                                                    (305) 444-1565
